COURT OF APPEALS








COURT
OF APPEALS
EIGHTH
DISTRICT OF TEXAS
EL
PASO, TEXAS
 
                                                                              )
                                                                              )               No.  08-05-00291-CV
                                                                              )
                                                                              )                    Appeal from the
IN THE MATTER OF THE ESTATE
OF             )
CRISTINA LOYA GARCIA,
Deceased               )                      Probate Court
                                                                              )
                                                                              )           
of El Paso County, Texas
                                                                              )
                                                                              )             
(TC# 2004-P00731-A)
                                                                              )
 
O
P I N I O N
 
Pending before the
Court is Appellant=s motion
to withdraw this appeal.  Appellant,
Marcela Lopez Borunda, filed  an appeal from a disbursement order
entered by the Probate Court of El Paso County, Texas, in cause number
2004-P00731-A.  Appellant now files a
motion to withdraw notice of appeal.  We
construe Appellant=s motion
to be a motion to dismiss this appeal pursuant to Tex.R.App.P.
42.1(a)(1).
We have considered
this cause on this motion and conclude that the motion should be granted.  See Tex.R.App.P. 42.1 (a)(1).  We hereby DISMISS this appeal.
 
 
October
13, 2005
DAVID WELLINGTON
CHEW, Justice
 
Before Barajas, C.J., McClure, and Chew, JJ.